DETAILED ACTION
	This is a non-final rejection in response to application filed 8/27/19. Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Valeev et al. (US 2011/0107765).  
Regarding independent claim 1, Valeev teaches a combustor 12 comprising: 
a combustion chamber; 
a nozzle 14 supplied with fuel and air to produce a mixed gas of the fuel and the air and configured to inject the mixed gas into the combustion chamber [0020]; 
a fuel supply section 22, 24, 26 coupled to the nozzle casing and configured to supply the fuel to the nozzle (as shown in figure 1); 
and a fuel conditioner 96 (and interior of vane 70) that includes a fuel flow path having a serpentine shape and is disposed between the fuel supply section and the nozzle, the fuel conditioner configured to guide the fuel supplied from the fuel supply section to the nozzle along the fuel flow path (as shown in figure 4).
Regarding dependent claim 2, Valeev teaches wherein the fuel conditioner is disposed along a circumferential direction of the nozzle (as shown in figure 4).
Regarding dependent claim 3, Valeev teaches further comprising: 
a nozzle casing 60 having an opening 66 into which the nozzle is inserted, wherein the fuel supply section is coupled to an outer peripheral surface of the nozzle casing (via vane 70).

Regarding dependent claim 4, Valeev teaches wherein the fuel conditioner extends from an inner surface of a first side of the nozzle casing toward a second side of the nozzle casing opposite to the first side, and wherein the fuel conditioner and the nozzle casing are spaced apart from each other to form a first passage through which fuel may flow to the nozzle. As shown in figure 4, the fuel conditioner, which is the vane and interior of vane 70 extends within the opening.
Regarding dependent claim 16, Valeev teaches wherein the fuel flow path of the fuel conditioner includes a first end and a second end and communicates at the first end with the fuel supply section and communicates at the second end with a swirler opening formed in an outer tube 60 of the nozzle (see figure 4).
Regarding independent claim 17, Valeev teaches a combustor 12 comprising: 
a nozzle 14 configured to mix fuel and air and eject mixed gas, the nozzle including an outer tube 62 having a cylindrical shape and defining an external appearance of the nozzle; 
a combustion chamber in which the mixed gas ejected from the nozzle is combusted; 
a fuel supply section 22, 24, 26 coupled to the nozzle casing and configured to supply the fuel to the nozzle (as shown in figure 1);
a fuel conditioner 96 (and interior of vane 70) that includes a fuel flow path having a serpentine shape and is disposed between the fuel supply section and the nozzle, the fuel conditioner configured to guide the fuel supplied from the fuel supply section to the nozzle along the fuel flow path (as shown in figure 4); and a nozzle casing having an opening into which the nozzle is inserted, wherein the fuel supply section is coupled to an outer peripheral surface of the nozzle casing (via vane 70), and the nozzle includes an outer tube 62 having a cylindrical shape and defining an external appearance of the nozzle.
Regarding dependent claim 18, Valeev teaches wherein the fuel conditioner extends from an inner surface of a first side of the nozzle casing toward a second side of the nozzle casing opposite to the first side, and wherein the fuel conditioner and the nozzle casing are spaced apart from each other to form a first passage through which fuel may flow to the nozzle. As shown in figure 4, the fuel conditioner, which is the vane and interior of vane 70 extends within the opening.


Regarding independent claim 20, Valeev teaches a gas turbine comprising at least one combustor 12, each of the at least one combustor comprising: 
a combustion chamber; 
a nozzle 14 supplied with fuel and air to produce a mixed gas of the fuel and the air and configured to inject the mixed gas into the combustion chamber;
a fuel supply section 22, 24, 26 coupled to the nozzle casing and configured to supply the fuel to the nozzle; and 
a fuel conditioner96 (and interior of vane 70)  that includes a fuel flow path having a serpentine shape and is disposed between the fuel supply section and the nozzle, the fuel conditioner configured to guide the fuel supplied from the fuel supply section to the nozzle along the fuel flow path as shown in figure 4).
Allowable Subject Matter
Claims 5-15 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418.  The examiner can normally be reached on 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 


/CRAIG KIM/
Primary Examiner
Art Unit 3741